Citation Nr: 1217390	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a lung disability, claimed as asbestosis. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from August 1961 to August 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  To afford the Veteran the broadest scope of review, the claim has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for asbestosis based on an allegation that he was exposed to asbestos during his active service, specifically, while working for 22 months in the motor pool at Fort Story, Virginia. 

A review of the claims folder found that pertinent private medical and/or occupational asbestos exposure records appear to be outstanding.  The Veteran states that in 2002 he was treated for asbestosis by Dr. WAO.  In August 2008 Dr. WAO indicated that he did not keep records on persons who underwent screening for asbestosis or silicosis; he explained such films and reports are the property of, and maintained by, the screening company.  He stated that he provided no treatment services to the Veteran, and suggested that the RO contact the respective holders of the records.  Private treatment notes from Dr. RAH show the Veteran reported asbestos exposure while employed by Ingall Iron Works from 1962 to 1974.  In a December 2006 statement he indicated that after service he also worked for King Coal Company and the City of Jasper.  There has not been an attempt by the RO to secure records of such employment (which may show postservice occupational asbestos exposure); development for such records is necessary.  38 C.F.R. § 3.159(c)(1).
Development for information regarding the Veteran's claimed exposure to asbestos in service is also necessary.  The RO requested asbestos exposure information in November 2006.  While service personnel records related to active duty were obtained, no actual narrative from the service department confirmed whether or not the Veteran's duties in service would have exposed him to asbestos.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

Finally, the Veteran has not been afforded a VA Compensation and Pension examination in connection with his claim of service connection for a lung disability.  Private treatment notes dated in May 2002 show the Veteran had a diagnosis (established within a reasonable degree of medical certainty) of asbestosis "on the basis of the medical history, which is inclusive of a significant occupational exposure to asbestos dust, physical examination and the chest radiograph [in November 2000]".  In light of the somewhat qualified diagnosis of asbestosis, the allegations of exposure to asbestos in service, and the evidence of apparent exposure to asbestos postservice, an examination to ascertain the nature and likely etiology of the Veteran's lung disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by the following VA manual provisions for developing claims for asbestos-related diseases is completed.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

After obtaining the necessary consent forms from  the Veteran, the RO should seek records of any postservice occupational screening of the Veteran for asbestos exposure and/or asbestosis (to specifically include from Ingall Iron Works, dated between 1962 and 1974, the King Coal Company, and the City of Jasper).  All requests for records and their responses should be clearly documented in the claims file.  

The RO should also arrange for all further development indicated to obtain the necessary information, and make a formal determination as to whether or not the Veteran's duties in service (to specifically include in the motor pool at Fort Story, Virginia), would have exposed him to asbestos (and if so, the extent of such exposure). 

2.  After the development sought above is completed, the RO should arrange for the Veteran to be scheduled for a VA respiratory system disorders examination (to include for obstructive, restrictive, and interstitial disorders).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The following tests should specifically be conducted: (a) pulmonary function tests to include values for FEV-1; FEV-1/FVC; and DLCO (SB) and (b) high contrast chest computerized tomography (CT).  

The report of the examination should include a narrative interpretation of the test results to indicate the type of ventilatory defect, if any, they represent, and the diagnoses that would be supported.  The report of examination should also include a detailed account of all manifestations of lung disorders found present.  [The RO should ensure that the examiner is informed of the Veteran's correct military history, including dates of active service, any nature and extent of any (and all) exposure to asbestos in service and postservice (as established by the development sought above 

Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each respiratory disorder/disease shown by the record. Specifically, does the Veteran have a diagnosis of asbestosis.  Please cite to the factual data that support the responses to these questions.

(b) As to each diagnosed respiratory disability entity diagnosed, please opine whether such disability is, at least as likely as not (a 50 % or better probability), related to the Veteran's service, including as due to any recognized exposure to asbestos therein.  If asbestosis is diagnosed, please expressly indicate whether or not such disease is at least as likely as not related to asbestos exposure in service, or whether such disease is more likely (i.e., better than 50% probability) related to postservice occupational exposure to asbestos.

The examiner must explain the rationale for all opinions, citing to supporting factual data, and/or medical literature, as deemed appropriate.   

3.  The RO must ensure that all development sought is completed.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

